Attachment to Advisory Action

	Applicants’ amendment filed on 3/5/2021 has been fully considered. The amendment has been entered. However, Applicants’ arguments are not found to be persuasive for the reasons set forth below.

As evidence of unexpected results, Applicants point to Example 1 (comprising Compounds 1-30 and 3-2) and Example 13 (comprising Compounds 1-99 and 3-2) and compare these examples to Comparative Example 4 (comprising only compound 3-2). Compound 3-2 corresponds to recited Formula (3) and is given as:

    PNG
    media_image1.png
    372
    215
    media_image1.png
    Greyscale
.
Compounds 1-30 and 1-99 correspond to recited Formula (1) and are given as:

    PNG
    media_image2.png
    279
    437
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    353
    325
    media_image3.png
    Greyscale
.
Applicants further compare Example 39 (comprising Compounds 1-2 and 3-2) and Example 51 (comprising Compounds 1-3 and 3-2) to Comparative Example 22 (only comprising Compound 3-2). Compound 3-2 corresponds to recited Formula (3) and is given as:

    PNG
    media_image1.png
    372
    215
    media_image1.png
    Greyscale
.
Compounds 1-2 and 1-3 correspond to recited Formula (1) and are given as:


    PNG
    media_image4.png
    265
    252
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    376
    317
    media_image5.png
    Greyscale
.
Applicants further compare Example 55 (comprising 1-3 and 3-6) to Comparative Example 26 (comprising only Compound 3-6). Compound 3-6 corresponds to recited Formula (3) and is given as:

    PNG
    media_image6.png
    336
    205
    media_image6.png
    Greyscale
.
Compound 1-3 corresponds to recited Formula (1) and is given as:

    PNG
    media_image5.png
    376
    317
    media_image5.png
    Greyscale
.
Applicants further point to Example 39 (comprising Compounds 1-2 and 3-2) to Comparative Example 18 (comprising only compound 1-2). Compound 3-2 corresponds to recited Formula (3) and is given as:

    PNG
    media_image1.png
    372
    215
    media_image1.png
    Greyscale

Compound 1-2 corresponds to recited Formula (1) and is given as:

    PNG
    media_image4.png
    265
    252
    media_image4.png
    Greyscale
.
Applicants further point to Example 69 (comprising Compounds 2-5 and 3-2) and Comparative Example 34 (comprising only compound 2-5). Compound 2-5 corresponds to recited Formula 2 and is given as:

    PNG
    media_image7.png
    268
    399
    media_image7.png
    Greyscale
.
Compound 3-2 corresponds to recited Formula (3) and is given as:

    PNG
    media_image1.png
    372
    215
    media_image1.png
    Greyscale
.
However, while the scope of the claims has been narrowed, the examples pointed to by Applicants remain not commensurate in scope with the scope of the claims for similar reasons set forth in the Final Office Action mailed on 12/7/2021 and restated below.

Claim 1 recites that the first host (H1) given by Formula (1) recites that the group Ar1 is a an aromatic hydrocarbon group having 6 to 18 carbon atoms or an aromatic heterocyclic group having 3 to 16 carbon atoms, provided that at least one group Ar1 represents an aromatic hydrocarbon groups having 6 to 18 carbon atoms or an aromatic heterocyclic group having 3 to 16 carbon atoms. In Table 1 the first host compound is given by Compounds 1-30, 1-99, and 1-91, where the groups Ar1 is a phenyl group (Compound 1-30) and a pyridine group (Compounds 1-91 and 1-99). Claim 1 further recites that p is an integer in the range of [0-3] and the group L1 is a substituted or unsubstituted aromatic hydrocarbon group having 6 to 30 carbon atoms, a substituted or unsubstituted aromatic heterocyclic group having 3 to 16 carbon atoms or a substituted or unsubstituted linked group obtained by linking 2 to 5 aromatic rings of the groups. In Table 1 p is zero (0) (Compound 1-30), carbazole (Compound 1-91), and phenylene 1 and L1. Furthermore, it is noted that for compounds 1-30, 1-91, and 1-99 contain H as the substituent group for R1-R8, while claim 1 recites that R1 to R8 are H or a dialkylamino group having 2 to 40 carbon atoms.
For the second host compound (H2) given by general Formula (3), claim 1 recites that the group L is an m-valent substituted or unsubstituted aromatic hydrocarbon group having 6 to 30 carbon atoms, an m-valent substituted or unsubstituted aromatic heterocyclic group having 3 to 16 carbon atoms, or an m-valent substituted or unsubstituted linked aromatic group obtained by linking 2 to 5 aromatic rings of the groups, provided that L does not represent a group containing a carbazole ring and the group R is a hydrogen atom, an alkyl group having 1 to 10 carbon atoms, or a cycloalkyl group having 3 to 11 carbon atoms. For the second host compound (H2) in Table 1, the group L is phenyl a dibenzofuran, a phenyl di-substituted with phenyl, a dimethyl substituted fluorene, a phenylene substituted with a phenyl, and the group R is H in each of the compounds. Thus, the second host compounds in Table 1 only exemplify several of groups encompassed by the recited group L and exemplify only hydrogen for the recited group R.

In Table 4 the first host compound is given by Compounds 1-1, 1-2, 1-3, 1-1, 1-103, and 1-104, where the recited group Ar1 is triazine or a pyridine group. Claim 1 recites that the group Ar1 is a an aromatic hydrocarbon group having 6 to 18 carbon atoms or an aromatic heterocyclic group having 3 to 16 carbon atoms, provided that at least one group Ar1 represents an aromatic hydrocarbon groups having 6 to 18 carbon atoms or an aromatic heterocyclic group having 3 to 16 carbon atoms. Thus, the first host compounds in Table 4 exemplify only a few of the groups encompassed by Ar1 as recited in the claim 1. In the first host compounds in Table 4, the group 1 is phenyl, biphenyl, and a carbazole. Claim 1 recites that L1 is a substituted or unsubstituted aromatic hydrocarbon group having 6 to 30 carbon atoms, a substituted or unsubstituted aromatic heterocyclic group having 3 to 16 carbon atoms or a substituted or unsubstituted linked group obtained by linking 2 to 5 aromatic rings of the groups. Furthermore, it is noted that for compounds 1-30, 1-91, and 1-99 contain H as the substituent group for R1-R8, while claim 1 recites that R1 to R8 are H or a dialkylamino group having 2 to 40 carbon atoms. Thus, the first host compounds in Table 4 exemplify but a few of the group encompassed by the group L as recited in claim 1. 
For the second host compound (H2) given by general Formula (3), claim 1 recites that the group L is an m-valent substituted or unsubstituted aromatic hydrocarbon group having 6 to 30 carbon atoms, an m-valent substituted or unsubstituted aromatic heterocyclic group having 3 to 16 carbon atoms, or an m-valent substituted or unsubstituted linked aromatic group obtained by linking 2 to 5 aromatic rings of the groups, provided that L does not represent a group containing a carbazole ring and the group R is a hydrogen atom, an alkyl group having 1 to 10 carbon atoms, or a cycloalkyl group having 3 to 11 carbon atoms. For the second host compound (H2) in Table 1, the group L is phenyl a dibenzofuran, a phenyl di-substituted with phenyl, a dimethyl substituted fluorene, a phenylene substituted with a phenyl, and the group R is H is each of the compounds. Thus, the second host compounds in Table 4 exemplify several of groups encompassed by the recited group L and exemplify only hydrogen for the recited group R.

Table 3 exemplifies the first host compound as given by Compound 2-29 (corresponding to recited Formula 2). In Compound 2-29, the recited group Z is phenyl. Claim 1 recites that the group Z is an aromatic hydrocarbon group having 6 to 18 carbon atoms or an aromatic 
For the second host compound (H2) given by general Formula (3), claim 1 recites that the group L is an m-valent substituted or unsubstituted aromatic hydrocarbon group having 6 to 30 carbon atoms, an m-valent substituted or unsubstituted aromatic heterocyclic group having 3 to 16 carbon atoms, or an m-valent substituted or unsubstituted linked aromatic group obtained by linking 2 to 5 aromatic rings of the groups, provided that L does not represent a group containing a carbazole ring and the group R is a hydrogen atom, an alkyl group having 1 to 10 carbon atoms, or a cycloalkyl group having 3 to 11 carbon atoms. For the second host compound (H2) in Table 3, the group L is phenyl, dibenzofuran, phenyl di-substituted with phenyl, a dimethyl substituted fluorene, a phenylene substituted with a phenyl, and the group R is H is each of the compounds. Thus, the second host compounds in Table 4 exemplify several of groups encompassed by the recited group L and exemplify hydrogen for the recited group R.

Table 6 exemplifies the first host compound as given by Compounds 2-5 and 2-29 (corresponding to recited Formula 2). In Compounds 2-5 and 2-29, the recited group Z is triazine substituted with phenyl and phenyl, respectively. Claim 1 recites that the group Z is an aromatic hydrocarbon group having 6 to 18 carbon atoms or an aromatic heterocyclic group having 3 to 16 carbon atoms. Thus, Compounds 2-5 and 2-29 exemplify two groups encompassed by the group Z as recited in claim 1. 
For the second host compound (H2) given by general Formula (3), claim 1 recites that the group L is an m-valent substituted or unsubstituted aromatic hydrocarbon group having 6 to 30 carbon atoms, an m-valent substituted or unsubstituted aromatic heterocyclic group having 3 to 

	As further evidence, Applicants point to U.S. Patents 9,929,353, 9,876,173, and 9,859,502 and argue that these patents have broader claims scopes, especially for recited groups of substituents than the scope of the claims demonstrated in Applicants’ working examples. However, it is noted that the issue is not whether the instantly claimed device is not obvious over all prior art, but rather the issue is whether the claimed invention is obvious over the prior art cited in the rejections of record.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767